DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 12/14/2021.  As directed by the amendment, claims 1, 8 and 11-18 have been amended. Claims 1-18 are pending in the instant application.
Applicant has amended the title to be more descriptive and the abstract to meet the length requirement; the objections to the specification are withdrawn.
Applicant has amended the claims to address a minor informality; the objection to the claims is withdrawn.
Applicant states on page 9 of Remarks filed 12/14/2021 (hereinafter “Remarks”) that “Applicants will submit appropriate terminal disclaimers at such time that patentable subject matter is otherwise identified.” This is not a proper response to a provisional double patenting rejection, see MPEP 804.I.B.1: “A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.” The double patenting rejections are maintained 
Applicant has amended the claims to address the previous rejections under 35 USC 112(b&d)/second and fourth paragraphs, which are hereby withdrawn. [Note: the amendment to claim 11 fundamentally changes the original interpretation of claim 11, and thus creates new issues with the dependent claims, resulting in the new rejections below.] 

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues on pages 10-11 of Remarks that Wciorka’s structure 50 does not at least partially fill in the channel and thus does not meet the limitation regarding an acquisition system that at least partially fills in the channel.
The Examiner respectfully notes that the claimed acquisition system was indicated in the rejection as corresponding to/being comprised by substrate 72 of Wciorka, not structure 50 as misrepresented by Applicant. There is nothing in the instant claims that excludes substrate 72 of Wciorka from being considered as (or as a part of) an acquisition system as claimed, because it is a layer above the absorbent material that comes into contact with fluid before the absorbent material and that eventually releases at least some of the fluid to the underlying absorbent material, which is the art-recognized definition/function of an acquisition system/layer, and moreover, Wciorka para [0094] also indicates that substrate 72 can comprise the same 

Regarding claim 11, Applicant argues on pages 11-12 of Remarks that Raidel does not have the absorbent material immobilized on the substrate layer because the absorbent material is free to move within the compartments.
The Examiner respectfully notes that while it may be free to move within the compartments, the absorbent material of Raidel cannot move off of/away from the substrate layer, and thus is considered to be immobilized thereon. However, more importantly, Applicant’s amendment to claim 11, as best understood (see 112 section below), now requires a first and second substrate both of which have immobilized absorbent material on respective substrates and at least two channel portions that extend through the thickness of the absorbent material thereof. Since Raidel does not disclose these limitations, the rejection under 35 USC 102 in view of Raidel is withdrawn.
	
	Regarding claim 1, Applicant argues on pages 12-13 of Remarks that Blaney teaches apertures, not a channel, and thus is different than claimed, and Blaney lacks a substrate layer, and that Raidel “fails to cure these deficiencies.” 


Further regarding claim 1, Applicant argues on page 13 of Remarks that Blaney teaches placing the surge layer in direct contact with the absorbent layer such one of ordinary skill would not place the surge layer of Raidel outside of the core of Raidel, but then also argues also that there is “no teaching to place the surge layer of Blaney within the chambers of Raidel” because Blaney is silent as to chambers, asserting there is no motivation to combine Blaney and Raidel as suggested by the Office Action.
The Examiner disagrees with Applicant’s arguments. It appears that Applicant’s first position insinuates that Blaney would only educate Raidel to include the surge layer within the chambers of Raidel, i.e. in order to have the surge layer in direct contact with the absorbent material of Raidel, but then this is in direct opposition to Applicant’s second position that Blaney does not include such a teaching. These arguments are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner maintains that Raidel clearly discloses an absorbent structure with channels (i.e. voids) therein as claimed, and Blaney teaches the benefits of having an acquisition/surge layer extend into such voids, such that the combination of the two references would have obviously led an artisan at the time of invention to include an acquisition system positioned as claimed in the article of Raidel as discussed in rejection maintained below (regardless of whether or not the core of Blaney includes an absorbent layer and a substrate, because Raidel’s core has these layers and Blaney’s teaching applies to any core with voids on the upper surface thereof), because it would have led to the predictable result of quick uptake of fluid from the topsheet of Raidel and subsequent distribution to underlying layers in a way that maximizes surge capacity while minimizing pooling on the skin surface, as explicitly taught by Blaney, see para [0062]. The Examiner also points to previously-cited Moelnlycke, which demonstrates that having an acquisition/surge layer extend into longitudinal channels of an absorbent article core was known as early as 1965, such that the results of providing such a configuration would have been predictable at the time of invention; Blaney was used in the rejection maintained below simply because the motivation for providing such an arrangement was more explicit in Blaney than in Moelnlycke.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 7-9  of U.S. Patent No. 9,974,699 B2 in view of Moelnlycke AB (GB 986,406 A; hereinafter “Moelnlycke”). The patented claims are more narrow and thus fully anticipate the instant claims 1 and 3-6, except that they lack that the acquisition system is in direct contact with the first absorbent structure and at least partially fills in the channel(s) of the absorbent structure, and they lack the instant extensions of the channels (instant claim 2), that the channels are permanent (instant claim 9), and that the acquisition system comprises a nonwoven (instant claim 10). However, Moelnlycke teaches that it was known in the absorbent article art at the time of invention for an acquisition system (soft layer 6) to be in direct contact with a first absorbent structure and at least partially fills in permanent channel(s) (depressions 4) of the absorbent structure that are reasonably suggested to extend as claimed, and that the acquisition system comprises a nonwoven (Moelnlycke Figs. 1-2; abstract). Therefore, it would have been obvious to an artisan at the time of invention to include the missing limitations in the patented claims to arrive at the instant claims as taught by .
Claims 11-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 8 of U.S. Patent No. 9,974,699 B2 in view of Guidotti et al. (US 2004/0243078 A1; hereinafter “Guidotti”). The patented claims include the limitations of the instant claims as discussed above, except the patented claims lack that the channels are spaced and permanent as claimed; however, Guidotti educates the patented claims to include permanent channels that are spaced as instantly claimed (see Guidotti Figs. 1 and 3), in order to provide the expected result of channels that are sufficient to direct the flow of insults throughout use and provide a narrow crotch portion for better/more comfortable fit (Guidotti, para [0030]).

Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 10,149,788 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more narrow and thus fully anticipate the instant claims.
Claims 6 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 10,149,788 B2 in view of Guidotti. The patented claims include the limitations of the instant claims as discussed above, except the patented claims lack that the channels are curved/extend as claimed; however, Guidotti educates the patented claims to include curved channels that extend as instantly claimed (see Guidotti Figs. 1 and 3), in order to provide the .

Claims 1, 3-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 10-12 of U.S. Patent No. 10,517,777 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more narrow and thus fully anticipate the instant claims 1, 3-5, 7 and 9, and bonding using the means of instant claim 8 was standard/obvious in the art at the time of invention, as was using a nonwoven as acquisition layer material (instant claim 10).
Claims 2, 6 and 11-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 10-12 of U.S. Patent No. 10,517,777 B2 in view of Guidotti. The patented claims include/render obvious the limitations of the instant claims as discussed above, except the patented claims lack that the channels are curved/extend as claimed; however, Guidotti educates the patented claims to include curved channels that extend as instantly claimed (see Guidotti Figs. 1 and 3), in order to provide the expected result of channels that are sufficient to direct the flow of insults throughout the core and provide a narrow crotch portion for better/more comfortable fit (Guidotti, para [0030]).

Claims 11-13, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,893,987 B2 in view of Guidotti. The patented claims are more narrow and thus fully anticipate the instant claims 11-13, 15 and 18, except that they lack that the channels are orientated as claimed; however, Guidotti educates the patented claims to include curved channels that are oriented as instantly claimed (see Guidotti Figs. 1 and 3), in order to provide the expected result of channels that are sufficient to direct the flow of insults throughout the core but not up to the edges thereof to prevent leakage and provide a narrow crotch portion for better/more comfortable fit (Guidotti, para [0030]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has of the respective absorbent structures, being bonded through aligned channels of the respective absorbent layers, see e.g. instant Fig. 9. There is no disclosure of three or more substrate layers with one of said layers bonded to another in nebulous channel portions/any intervening substrate layers between the absorbent structures. Thus, the amendment of claim 16 has introduced new matter that must be cancelled from the claim to address this rejection. For purposes of examination and compact prosecution, the claim will be interpreted as supported by the specification, see e.g. page 27, i.e. considered to read “ of the first absorbent structure and the  of the second absorbent structure are bonded in superposed channel portions” (with claim 17 also reading as “the substrate layer of the first absorbent structure and the  of the second absorbent structure”).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11 (and thus its dependent claims), lines 6-7 recite “the absorbent layer” and “the substrate layer,” but lines 5-6 recite wherein each of the first absorbent structure and second absorbent structure contains an absorbent layer, i.e. there are two absorbent layers recited, such that it is unclear in the claim to which is being referred. As best understood, where claim 11 refers to “the absorbent layer” and “the substrate layer” and “the at least two channel portions”, the claim intends to refer to each of these respective elements in the respective absorbent structures. However, the viability of this interpretation becomes less evident in the dependent claims, e.g. when applied to claims 14 and 16, it arrives at embodiments not shown in the instant Figs and/or supported by the specification as originally filed. Therefore, for purposes of examination, the dependent claims will continue to be interpreted as directed to the first absorbent structure and the elements thereof when they refer to “the absorbent layer” and “the substrate layer” and “the at least two channel portions”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6 and 9-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wciorka et al. (US 2009/0270825 A1; hereinafter “Wciorka”).
Regarding claim 1, Wciorka discloses a disposable diaper (diaper 10) (Fig. 1) having a transverse (left to right in Fig. 1) and longitudinal (up and down in Fig. 1) dimension, the disposable diaper comprising a backsheet (backsheet 20), a topsheet (top sheet 18) and an absorbent core (absorbent core 14/214) disposed therebetween (Fig. 2 in view of Figs. 11-12, 24 and 25C), wherein the absorbent core comprises a first absorbent structure (comprising substrate 64 and absorbent particulate polymer material 66) (Fig. 12), wherein the first absorbent structure has a wearer-facing surface (facing up in Fig. 12) and a garment-facing surface (facing down in Fig. 12) comprising a substrate layer (substrate 64) and an absorbent layer comprising absorbent material (absorbent particulate polymer material 66), the absorbent layer comprising:
i. transverse (left to right in Figs. 11-12/24) and longitudinal (up and down in Figs. 11-12/24) dimensions; 
ii. a pair of opposing longitudinal edges (left and right edges in Figs. 11/24) extending in the longitudinal dimension;
iii. a pair of opposing transversal edges (top and bottom edges in Figs. 11/24) extending in the transverse dimension; and 
iv. front, crotch and back regions arranged sequentially in the longitudinal dimension (delineation of “regions” is arbitrary and can assigned as appropriate in view of Figs. 11/24 such that the channels thereof extend in both the crotch and back “regions”); 
wherein the absorbent layer comprises a channel (first channel 219), the channel being substantially free of the absorbent material (the region defining the cavity may be substantially free of absorbent particular polymer material, para [0110]) and extending through the thickness of the absorbent layer in the longitudinal dimension (Figs. 11-12, 24 and 25C); and wherein the absorbent core comprises an acquisition system (comprising substrate 72, which comprehends an acquisition system because it is a layer above the absorbent material that comes into contact with fluid first and then eventually releases at least some of the fluid to the underlying layer(s), see also para [0094], which references the acquisition-suitable nonwovens of paras [0077-86] for use as substrate 72) which is disposed between the topsheet and the wearer-facing surface of the absorbent structure (Fig. 12 in view of Fig. 2), and wherein the acquisition system is in direct contact with the first absorbent structure such that the acquisition system at least partially fills in the channel of the first absorbent structure (Fig. 12).
 disposable diaper of Claim 1 wherein the channel:
a. has a width of at least 4% of the transverse dimension of the absorbent layer (first channel may have a width from about 5% to about 60% of the width of the absorbent core, para [0009]);
b. extends over at least 15% of the longitudinal dimension of the absorbent layer (the first channel may have…a length from about 2% to about 50% of the length of the absorbent core, para [0009]); and
c. is at least present in the crotch region or part thereof (Figs. 11/24 with the crotch region assigned as that region in the middle that includes at least a part of the channel(s) 219).
Regarding claim 3, Wciorka discloses the disposable diaper of Claim 1 wherein the absorbent layer does not comprise channels extending up to the longitudinal and transversal edges of the absorbent layer (Figs. 11/24).
Regarding claim 4, Wciorka discloses the disposable diaper of Claim 1, wherein the absorbent material is immobilized on the substrate layer (by virtue of thermoplastic 68, see para [0091]).
Regarding claim 6, Wciorka discloses the disposable diaper of Claim 1 wherein the channel comprises one or more curvilinear portions (see Fig. 24, fourth from the left on the top row or fourth from the left on the bottom row).
Regarding claim 9, Wciorka discloses the disposable diaper of Claim 1 wherein the channel is permanent (by virtue of the bonding between substrates 64 and 72, see Fig. 12 and para [0118]).
 disposable diaper of Claim 1 wherein the acquisition system comprises a nonwoven (substrate…72…may be a non-woven material, para [0094]).
Regarding claim 11, Wciorka a disposable diaper (diaper 10) (Fig. 1) having a transverse (left to right in Fig. 1) and longitudinal (up and down in Fig. 1) dimension, the disposable diaper comprising a backsheet (backsheet 20), a topsheet (top sheet 18) and an absorbent core (absorbent core 14/214) disposed therebetween (Fig. 2 in view of Figs. 11-12, 24 and 25C), wherein the absorbent core comprises a first absorbent structure (comprising substrate 72 and absorbent particulate polymer material 74) (Fig. 12), and a second absorbent structure (comprising substrate 64 and absorbent particulate polymer material 66) (Fig. 12) to form a laminate (Fig. 12), 
wherein each of the first absorbent structure and the second comprises a substrate layer (substrate 72 and substrate 64) and an absorbent layer (absorbent particulate polymer material 74 and absorbent particulate polymer material 66) (Fig. 12), wherein the absorbent layer comprises absorbent material immobilized on the substrate layer (by virtue of thermoplastic 69 and thermoplastic 68, para [0091]), [each] absorbent layer[s] comprising:
i. transverse (left to right in Figs. 11-12/24) and longitudinal (up and down in Figs. 11-12/24) dimensions; 
ii. a pair of opposing longitudinal edges (left and right edges in Figs. 11/24) extending in the longitudinal dimension;
iii. a pair of opposing transversal edges (top and bottom edges in Figs. 11/24) extending in the transverse dimension; and 
iv. front, crotch and back regions arranged sequentially in the longitudinal dimension (delineation of “regions” is arbitrary and can assigned as appropriate in view of Figs. 11/24 such that the channels thereof extend in both the crotch and back “regions”); 
v. two longitudinal portions delimited by a plane having a dimension that is coextensive with a central longitudinal axis of the absorbent structure and a second dimension that is perpendicular to both the central longitudinal axis and a central transverse axis (i.e. the left and right halves of the core, see Figs. 11/24); 
wherein [each of the] absorbent layer[s] comprises at least two channel portions (Fig. 24, the fourth from the left on the top row, the last two from the left on the third row from the top, and last two on the bottom row, where a “portion” can be assigned to parts of the left and right arm(s) of each channel), each channel portion being substantially free of the absorbent material (the region defining the cavity may be substantially free of absorbent particular polymer material, para [0110]) and extending through the thickness of the [respective] absorbent layer in the longitudinal dimension (Figs. 11-12, 24 and 25C); wherein each longitudinal portion of [each of the] absorbent layer[s] comprises at least one of the channel portions (see Fig. 24 in view of the particular embodiments referenced above, all of which have half (and thus at least a portion as assigned above) of the channel on each of the right and left sides of the core), and wherein the [respective] at least two channel portions are separated by a first distance in the crotch region and separated by a second distance in at least one of the front and back regions (the pairs of left and right channel portions in the embodiments referenced above are close , and wherein the first distance is different from the second distance (the distance is larger in the back) (see Fig. 24 embodiments referenced and discussed above, and see example below).

    PNG
    media_image1.png
    473
    512
    media_image1.png
    Greyscale

Regarding claim 12, Wciorka discloses the disposable diaper of Claim 11 wherein the second distance is greater than the first distance (the distance is larger in the back) (see Fig. 24 embodiments referenced above, and see example above).
Regarding claim 13, Wciorka discloses the disposable diaper of Claim 11  wherein the absorbent layer (74) does not comprise channel portions extending up to the longitudinal and transversal edges of the absorbent layer (see Fig. 24 embodiments referenced above).
Regarding claim 14, Wciorka discloses the disposable diaper of Claim 11, wherein the substrate layer (72) folds into one or more channel portions and forms a side wall of said one or more channel portions (Fig. 12).
 disposable diaper of Claim 11  wherein at least one channel portion is curvilinear (see Fig. 24, fourth from the left on the top row or fourth from the left on the bottom row).
Regarding claim 16, Wciorka discloses the disposable diaper of Claim 11  wherein, as best understood, the substrate layer of the first absorbent structure and the substrate layer of the second absorbent structure are bonded in aligned channel portions of the respective absorbent material layers (Fig. 12; para [0118]).
Regarding claim 17, Wciorka discloses the disposable diaper of Claim 16 wherein, as best understood, the substrate layer (72) and second substrate layer (64) are bonded via adhesive, heat bonding, ultrasonic bonding or combinations thereof (para [0118]).
Regarding claim 18, Wciorka discloses the disposable diaper of Claim 11 wherein the at least two channel portions are permanent (by virtue of the bonding between substrates 64 and 72, see Fig. 12 and para [0118]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raidel in view of Blaney et al. (US 2003/0163106 A1; hereinafter “Blaney”).
Regarding claim 1, Raidel discloses a disposable diaper (Fig. 1 in view of col. 13, lines 30-34 in view of col. 1, lines 9-12) having a transverse (left to right) and longitudinal dimension (front to back), the disposable diaper comprising a backsheet (liquid-impermeable layer 20), a topsheet (liquid-permeable layer 18) and an absorbent core (core 28) disposed therebetween (Fig. 4), wherein the absorbent core comprises a first absorbent structure (comprising cover 30 and material 32), wherein the first absorbent structure has a wearer-facing surface (facing up in Fig. 4) and a garment-facing surface (facing down in Fig. 4) comprising a substrate layer (lower area 30b) and an absorbent layer (material 32) comprising absorbent material (col. 7, lines 37-45), the absorbent layer comprising:
i. transverse (left to right) and longitudinal (front to back) dimensions; 
ii. a pair of opposing longitudinal edges (left and right edges) extending in the longitudinal dimension;
iii. a pair of opposing transversal edges (front and back edges) extending in the transverse dimension; and 
iv. front (frontal region 12), crotch (middle region 14) and back (rear region 16) regions arranged sequentially in the longitudinal dimension (Fig. 1); 
wherein the absorbent layer comprises a channel (comprising a pair of upper and lower voids 60, 62) (Fig. 4), the channel being substantially free of the absorbent material and extending through the thickness of the absorbent layer in the longitudinal dimension (Fig. 4).
Raidel is silent regarding wherein the absorbent core comprises an acquisition system which is disposed between the topsheet and the wearer-facing surface of the absorbent structure, and wherein the acquisition system is in direct contact with the first absorbent structure such that the acquisition system at least partially fills in the channel of the first absorbent structure. However, Blaney teaches that it was known in the absorbent article art at the time of invention to provide an absorbent core with an acquisition system (surge layer 13) (Fig. 7) which is disposed between a topsheet (top layer 21) and a wearer-facing surface of an absorbent structure (upper surface of core layer 17), and wherein the acquisition system is in direct contact with the absorbent structure such that the acquisition system at least partially fills in a channel (aperture 65) of the absorbent structure (Fig. 7). Therefore, it would have been obvious to an artisan at the time of invention to modify the absorbent core of Raidel to include an acquisition system which is disposed between the topsheet and the wearer-facing surface of the absorbent structure, and wherein the acquisition system is in direct contact with the first absorbent structure such that the acquisition system at least partially fills in the channel of the first absorbent structure as taught by Blaney, in order to provide the well-known function of surge/acquisition layer (i.e. quick uptake of fluid from the topsheet and subsequent distribution to underlying layers) in a way that maximizes surge capacity while minimizing pooling on the skin surface (Blaney, para [0062]).
Regarding claim 2, Raidel in view of Blaney teaches the disposable diaper of Claim 1 wherein Raidel further discloses wherein the channel:
b. extends over at least 15% of the longitudinal dimension of the absorbent layer (Fig. 9a-b, where it extends 100%); 
c. is at least present in the crotch region or part thereof (Fig. 9a-b).
and wherein Raidel Fig. 4 reasonably suggests [the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art, see MPEP 2125] that the channel a. has a width of at least 4% of the transverse dimension of the absorbent layer and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05, such that it would have been obvious to an artisan at the time of invention for the channel of Raidel to have a width of at least 4% of the transverse 
Regarding claim 3, Raidel in view of Blaney teaches the disposable diaper of Claim 1 wherein Raidel further teaches wherein the absorbent layer does not comprise channels extending up to the longitudinal and transversal edges of the absorbent layer (Fig. 1) and wherein it would have been obvious to an artisan at the time of invention to include such truncated channels in the embodiment of Fig. 4 in order to provide the expected result of retaining fluid within the core/preventing leakages from the edges thereof.
Regarding claim 4, Raidel in view of Blaney teaches the disposable diaper of Claim 1, wherein Raidel further discloses wherein the absorbent material is immobilized on the substrate layer (by virtue of upper area 30a being bonded to lower area 30b) (Fig. 4).
Regarding claim 5, Raidel in view of Blaney teaches the disposable diaper of Claim 1, wherein Raidel further discloses wherein the substrate layer (30b) folds into the channel, or part thereof, and forms a side wall or portion of a side wall of said channel (Fig. 4).
Regarding claim 6, Raidel in view of Blaney teaches the disposable diaper of Claim 1 wherein Raidel further discloses wherein the channel comprises one or more curvilinear portions (Figs. 9a-b).
Regarding claim 7, Raidel in view of Blaney teaches the disposable diaper of Claim 1 comprising a second substrate layer (upper area 30a), wherein the substrate layer and the second substrate layer are bonded in the channel (Fig. 4; col. 15, lines 1-7).
Regarding claim 8, Raidel in view of Blaney teaches the disposable diaper of Claim 8 but Raidel is silent regarding wherein the substrate layer and second substrate layer are bonded via adhesive, heat bonding, ultrasonic bonding or combinations thereof. However, Raidel further demonstrates that these were standards means for bonding layers within absorbent articles at the time of invention (col. 14, lines 55-59), and thus would have been obvious to artisan at the time of invention use to produce the bonding at points 52, 54 disclosed by Raidel (Fig. 4; col. 15, lines 1-7) in order to provide the expected result of sufficiently bonded upper and lower areas 30a,b.
Regarding claim 9, Raidel in view of Blaney teaches the disposable diaper of Claim 1 wherein Raidel further discloses wherein the channel is permanent (by virtue of the bonding between upper area 30a and lower area 30b, see Fig. 4; a permanent connection is attached, col. 15, lines 1-7).
Regarding claim 10, Raidel in view of Blaney teaches the disposable diaper of Claim 1 wherein Blaney further educates Raidel to include wherein the acquisition system comprises a nonwoven (Blaney para [0038]), and it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07. Therefore, it would have been obvious to an artisan at the time of invention for the acquisition layer taught by Raidel in view of Blaney to comprise a nonwoven as further taught by Blaney, in order to provide the expected result of a suitable acquisition/surge layer, i.e. one that is capable of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785